         Case 1:19-cv-06284-ALC Document 44 Filed 07/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                    7/22/2020

 TRAORE,

                                 Plaintiff,
                                                           1:19-CV-06284-ALC
                     -against-
                                                           ORDER
 LEWIS-ROBINSON, ET AL.,

                                 Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       By Order dated July 14, 2020, all Defendants were directed to serve Plaintiff with

previously-filed pre-motion conference letters regarding anticipated motions to dismiss by July

17, 2020. To date, Defendant Willows Men Homeless Shelter has not filed proof that its

previously-filed pre-motion conference letter, ECF No. 20, has been served on Plaintiff. Willows

Men Homeless Shelter is hereby ORDERED to file proof of service by tomorrow, July 23, 2020.

SO ORDERED.

Dated:    July 22, 2020
          New York, New York

                                                          ANDREW L. CARTER, JR.
                                                          United States District Judge
